DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Per correspondence received on 7/21/2021, claims 36-37, 39, and 40 were amended. Claims 1-20 were canceled. No new claims were added. Therefore, claims 21-40 were pending for examination.

REASONS FOR ALLOWANCE

Applicant’s arguments, see pages marked 7-9, filed 7/21/2021, with respect to claim 21 have been fully considered and are persuasive.  The rejection of claim 21 has been withdrawn and claims 21-40 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose the driver circuit of claim 1, as specifically claimed. Particularly, per the prior art of record, the second node (8) is connected to the "non-inverting input" of the comparator (58) but not to the non-inverting input of the operational amplifier (57). Likewise, Maruyama does not teach or suggest the driver circuit’s exact claimed arrangement. While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571) 270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684